Citation Nr: 0107430	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of traumatic injury superimposed on congenital 
anomaly of the spine (transitional lumbar vertebra), 
currently rated as 20 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The appellant had active service from January 1960 until 
March 1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

The veteran's service-connected low back disorder is 
manifested by pain with moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
residuals of traumatic injury superimposed on congenital 
anomaly of the spine (transitional lumbar vertebra) have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

A review of the record reveals that all appropriate 
development has been accomplished.  All relevant facts have 
been properly developed.  The recent examination provides 
sufficient information to rate the disability in accordance 
with the applicable rating code.  The statement of the case 
advised the veteran of the pertinent law and regulations as 
well as the bases for a grant of the next higher evaluation 
for his service-connected low back disorder.  
Likewise, the veteran, in a February 4, 2000 letter was 
advised that additional evidence could be submitted within 
90-days thereof.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the Veterans Claims Assistance Act of 2000 have 
been satisfied in this case.  

The veteran contends that he has been under constant medical 
care and has been taking medication continuously for his back 
disorder.  He can no longer participate in ordinary physical 
activities and has restricted lumbar spine motion.  

The service medical records show that shortly after service 
entrance the veteran was treatment for back pain and reported 
that 21 months previously he injured his back jumping off a 
cliff.  The diagnosis was lumbo-sacral strain, chronic.  The 
next moth he appeared before a Board of Medical Survey, which 
determined that he did not meet the minimum requirements of 
enlistment or induction.  The diagnosis was congenital 
deformity of the joint, not elsewhere classified (n.e.c.), 
transitional lumbar vertebra with sacrilization, unilateral, 
existed prior to service.   

A rating decision in July 1963 granted service connection for 
the residuals of traumatic injury superimposed on congenital 
anomaly of the spine (transitional lumbar vertebra), 
assigning a 10 percent evaluation.  An April 1996 rating 
action increased the disability evaluation to 20 percent.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  A 20 percent rating is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295.

The evidence does not meet the criteria for an evaluation in 
excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  There is evidence of osteo-arthritic changes and 
degenerative disc disease.  VA X-rays in March 1996 revealed 
lumbosacral arthritis and February 1999 magnetic resonance 
imaging (MRI) revealed degenerative findings with marked 
narrowing of the neural foramen at left L4-5 and right L3-4 
and a small extension of right paracentral disk material, 
inferiorly, from L2-3.  Significantly, the VA examiner in 
July 1999 reported that the degenerative changes were 
unrelated to the veteran's fall in 1960.  Regardless of this, 
there is no evidence of loss of lateral motion, abnormal 
mobility on forced motion, or marked limitation of forward 
bending in the standing position.  The July 1999 VA spinal 
examination indicated that the veteran could perform his 
range of motion exercises, but it was limited due to pain.  
Furthermore, the evidence  does not demonstrate listing of 
the whole spine to the opposite side or a positive 
Goldthwait's sign.  

The Board recognizes that functional limitations due to pain 
must be accounted for in the disability evaluation, under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating a 
service-connected disability, VA attempts to determine the 
extent to which a service-connected disorder adversely 
affects the ability of the body to function under the 
ordinary conditions of life, including employment.  38 C.F.R. 
§ 4.10.  The Board also considers functional loss due to 
damage or pain.  It is recognized that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Functional impairment due to pain must 
therefore, be considered.

The Board has also taken into consideration the fact that the 
evidence shows that the veteran has multiple painful 
disabilities.  A private chiropractor reported in March 1999 
that the veteran had severe spinal degeneration, cervical 
fusion, cardiac problems, and weakened right side, 
parathesiais in the posterior right shoulder, rib area. 

At the June 1999 VA peripheral nerve examination the veteran 
reported having constant back pain that worsened with walking 
and prolonged sitting.  He had been insulin dependent due to 
diabetes for 12 years.  He also complained of low back pain 
which radiated into his right leg, down to his heel.  He 
stated that he was unable to bend, climb a ladder or walk for 
any period of time.  On examination he had a minimum of 4 out 
of 5 strength in the lower extremities but did not give full 
effort secondary to back pain.  There was decreased sensation 
in a stocking-type distribution.  Patellar deep tendon 
reflexes (DTRs) were preserved at 2 out of 5 and ankle DTRs 
were obtainable but very subtle.  The physician commented 
that the veteran had typical low back pain; however, he was 
unable to appreciate the degree of pain as there was no 
objective evidence of the severity of the pain.  After 
reviewing an electromyography (EMG) report, nerve conduction 
studies and the March 1999 MRI, the examiner commented that 
the veteran had peripheral neuropathy consistent with a 
diagnosis of diabetes mellitus.  The examiner also noted the 
veteran had symptoms of right L3-L4 radiculopathy manifested 
by shooting pain down the right leg but had no clinical 
complaints from his left L5-S1 radiculopathy.  Moreover, the 
pain in the veteran's feet was due to diabetic 
polyneuropathy.  

On July 1999 VA spinal VA examination the veteran complained 
of pain and numbness in the lower back that radiated to the 
lower extremities.  Motor strength was 5/5 and there was no 
evidence of positive straight leg raising.  Reflexes were 
hypoactive and there was decreased sensation in a glove-type 
distribution.  Flexion of the low back was to 60 degrees, 
extension was to 30 degrees, lateral bending was to 20 
degrees, and rotation was to 30 degrees.  It was noted that 
X-rays of May 1998 revealed disc disease at L4-5 and L5-S1 as 
well as significant degenerative changes with bony osteophyte 
formation.  It was reported that an MRI had revealed not only 
degenerative disease but also foraminal stenosis at L4-5 and 
L5-S1.  The examiner indicated that the veteran had painful 
motion and pain with use which limited his motion as well as 
an antalgic gait due to degenerative changes but it was also 
noted that these were unrelated to his 1960 low back injury.  

Regardless while the veteran continues to complain of back 
pain it should be pointed out that the current rating takes 
into consideration painful motion.  Further, the recent VA 
records do not reflect an increase in physical 
manifestations, including evidence of muscle spasm.  Recent 
X-ray studies failed to reveal any abnormalities or defects 
that can be attributed to his service connected disability. 
The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his back disability.  The July 1999 VA examiner indicated 
that there was no evidence of excess fatigability or 
incoordination.  While the veteran has reported significant 
residuals, examination has not revealed physical findings 
indicative of significant residuals.  The Board has taken 
into consideration the provisions of 38 C.F.R. § 4.40, which 
provide that the rating should reflect functional loss due to 
pain.  

The Board has also considered alternatively rating the 
veteran's back disability under Diagnostic Code 5292, for 
limitation of motion.  First, the Board notes that Diagnostic 
Code 5295 includes limitation of motion in its rating 
criteria.  Therefore, the assignment of a separate rating for 
limitation of motion in addition to the 20 percent rating in 
effect under Diagnostic Code 5295 would be prohibited by 
38 C.F.R. § 4.14.

According to the applicable diagnostic code for limitation of 
motion of the lumbar spine, slight limitation warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 40 percent 
evaluation.  38 C.F.R. Part 4, § 4.71a, Code 5292.  However, 
the July 1999 VA examination found nor more than moderate 
limitation of motion and, thus, there remains a significant 
range of motion of the back.  Indeed, it has been medically 
commented that the veteran's additional pain on use is not 
related to his service-connected disability.  

After careful scrutiny of all of the medical records and 
evidence of record, the Board concludes that the current 
manifestations of the appellant's low back disability, which 
include pain with some limitation of motion, approximate the 
disability picture of a 20 percent disability rating, but do 
not approach the level required for a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Finally, when evaluating an increased rating claim the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no evidence 
presented showing that the veteran's service-connected 
disability has caused marked interference with employment 
(beyond that contemplated by the assigned 20 percent rating) 
or necessitated frequent periods of hospitalization.  Neither 
his statements nor the medical records indicate that the 
disability warrants the assignment of an extraschedular 
evaluation.  In the absence of such factors, the Board finds 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.   


ORDER


Entitlement to a higher evaluation for the residuals of 
traumatic injury superimposed on congenital anomaly of the 
spine (transitional lumbar vertebra) is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals





 

